Title: From John Adams to Edmund Jenings, 31 December 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Amsterdam Decr. 31. 1780
     
     I have the Honour of yours of the 28. We have no Letters or Papers from London later than the 19 or 20, which leaves Us in the dark. There has been a Fermentation, here, which indicates War, the Apprehension of which is born by the Dutch at this time with more Firmness than I expected. The Motive of England, is to pick a quarrell upon a Pretext of an offence different from the armed Neutrality. But the Dutch will demand the Rights of that Treaty. The Parties to which cannot be duped by So flimsy and Pretence. In such a Case England may have a War with seven, Eight or Nine Nations at once. This will be glorious indeed! For We all know they must be Conquerors. Omnipotence must be tryumphant.
     I believe they will exert themselves to gain the Emperor, and as far as I know or can see, I dont much care if they succeed. The Emperor will be a costly Ally. They must lend or give him Several Millions of Guineas in a Year. If they raise no more Money than last Year, this subsidy will be a defalcation. We know how much they have been able to do with a Loan of twelve Millions. Let them borrow twenty Millions. This is nothing to England, whose Wealth is infinite.
     As to the Policy of England, either she is out in her Politicks, or all the rest of the World are out in theirs. Time must determine. No Body but herself can account for her Conduct.
     I have every personal Motive, which can influence the human Heart to wish for Peace. But I can patiently give up my private Wishes for Peace and Interest in it, while War is necessary for the publick Good. I know the Unanimity and Firmness of our Countrymen, So well, that I am under no Apprehensions of Danger or Division from the Continuance of War, whatever may be said or thought by weak or wicked Englishmen or others.
     The Dutch have an Understanding peculiar to themselves. They dont think like other Men upon any Thing. If they go to War with England, I doubt whether they will make a Treaty with Us. They must be odd and unaccountable. They will trade with Us, notwithstanding, as ravenously as possible. They think themselves profound Politicians but they are the most short sighted I ever saw. They are not even Sagacious to get Money. It is Patience and Industry alone that acquires it here.
     
     I dont See why the armed Neutrality and a Dutch War should oblige France to keep more ships in Europe. I should think the contrary, that she might Spare more ships to America and the West Indies, as the Dutch and the Armed Neutrality are not hostile to France.
     Let me beg you to give me every Information concerning the Motions of France and the Emperor, towards Each other.
     I should also be obliged to you, for as much of the News from England as possible because it will be interrupted often this Way.
     Am glad my Friend has Spent some time with you. He is a very valuable Character. I shall send you another in a few days.
     The Book I wanted is intituled the Laws of the Admiralty or Admiralty Law—in two Volumes octavo—in the Preface is an History of former Negotiations concerning the Principle Free ships free Goods. The Book you mention is not it.
     Adieu.
    